240 S.C. 366 (1962)
126 S.E.2d 6
The STATE, Respondent,
v.
James FIELDS et al., Appellants.
17922
Supreme Court of South Carolina.
June 6, 1962.
See the case of The State, Respondent, v. Irene Brown et al., Appellants, ante, for the Attorneys and their citations in this case.
June 6, 1962.
LEWIS, Justice.
These defendants, 22 in number, were tried by the Magistrate at Orangeburg, South Carolina, without a jury, and found guilty of the offense of breach of the peace. They have appealed and charge error on the part of the trial court (1) in refusing to dismiss the warrant issued against them on the grounds that the information upon which the warrant was issued failed to fully set forth the crime charged, and (2) in refusing to sustain their contention that the State *367 failed to prove the commission by them of the offense of breach of the peace. Under basically the same facts, the identical issues were presented in the case of The State v. Irene Brown et al., S.C. 126 S.E. (2d) 1 and decided adversely to the contentions of these defendants. The decision in that case, which is being filed simultaneously herewith, is controlling here and requires affirmance of the judgment of the lower court.
Affirmed.
TAYLOR, C.J., and MOSS, BUSSEY and BRAILSFORD, JJ., concur.